Title: From Thomas Jefferson to Robert R. Livingston, 26 November 1782
From: Jefferson, Thomas
To: Livingston, Robert R.


        
          Sir
          Chesterfeild Nov. 26. 1782.
        
        I received yesterday the letter with which you have been pleased to honour me, inclosing the resolution of Congress of the 12th. inst. renewing my appointment as one of their ministers plenipotentiary for negotiating a peace; and beg leave through you to return my sincere thanks to that august body for the confidence they are pleased to repose in me and to tender the same to yourself for the obliging manner in which you have notified it. I will employ in this arduous charge, with diligence and integrity, the best of my poor talents, which I am conscious are far short of what it requires. This I hope will ensure to me from Congress a kind construction of all my transactions, and it gives me no small pleasure that my communications will pass through the hands of a gentleman with whom I have acted in the earlier stages of this contest, and whose discernment and candour I had the good fortune then to prove and esteem. Your letter finds me at a distance from home, attending on my family under inoculation. This will add to the delay which the arrangement of my particular affairs would necessarily occasion. I shall lose no moment however in preparing for my departure, and shall hope to pay my respects to Congress and to yourself at sometime between the twentieth and the last of December. I have the honour to be with very great esteem & respect Sir Your most obedt. & most humble servt.,
        
          Th: Jefferson
        
      